DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 22, 26 are objected to because of the following informalities:  
In claim 22, line 3, “thw workstation” is read as “the workstation”; 
In claim 22, line 21, “the spinning roto” is read as “the spinning rotor”.
In claim 26, line 7, “into an out of” is read as “into and out of”.
  Appropriate correction is required.

 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a non-rotational mechanical element” in claim 22 and “a non-rotational mechanical element” in claim 30 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not describe the new amended limitations “the cleaning tip comprising a non-rotational mechanical element that scrapes against the inner surface of the spinning roto with a contact force controlled by the first rotational drive”  in claim 22 and “a cleaning tip formed as a non-rotational mechanical element that scrapes against an inner surface of the spinning rotor” claim 30.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-23, 25-26, 29-30, 32-35, 37-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22 recites “the cleaning tip comprising a non-rotational mechanical element that scrapes against the inner surface of the spinning roto with a contact force controlled by the first rotational drive” and claim 30 recites “a cleaning tip formed as a non-rotational mechanical element that scrapes against an inner surface of the spinning rotor”, which do not have description language in the original presented specification and the drawings do not show the limitation “a non-rotational mechanical element”.

Any remaining claims are rejected as depending from a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23, 25-26, 29-30, 32-35, 37-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “the cleaning tip comprising a non-rotational mechanical element” and claim 30 recites “a cleaning tip formed as a non-rotational mechanical element”, it is unclear which non-rotational mechanical element of the cleaning tip the Applicant wants to mention as the drawings do not show “a non-rotational mechanical element” and the specification does not describe which part of the cleaning tip is “a non-rotational mechanical element”. 
And as the cleaning tip (11) is an integral part of the cleaning element (2), which rotates around the axis Y, it is unclear which part of the cleaning tip is considered “a non-rotational mechanical element”? 
For the purpose of applying art, “the cleaning tip comprising a non-rotational mechanical element” is best understood as the cleaning tip stays still when the cleaning tip reaches the inside of the rotor.
Claim 37 recites “…after cleaning of the rotor is moved back into the neutral position with the a drive” in last line, there is insufficient antecedent basis for this limitation in the claim.
Any remaining claims are rejected as depending from a rejected base claim.
In the art rejection below the claims have been treated as best understood by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-23, 25-26,30,32-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Stahlecker (US 4155217).
Regarding claim 22, Stahlecker teaches a workstation of a rotor spinning machine, comprising: 
a spinning rotor (fig. 3, rotor 15) rotatable about a rotational axis;
a dedicated cleaning unit (fig. 3, a cleaning device 42) operationally configured as a structural unit of the workstation adjacent the spinning rotor (the cleaning device 42 is configured to clean the spinning rotor, then the cleaning device 42 is configured as a structural unit of the workstation adjacent the spinning rotor), the cleaning unit comprising a cleaning element to clean an inner surface of the spinning rotor; 
the cleaning element (fig. 3, comprising support arm 46, shaft 25, cleaning brush 27) movably arranged on the workstation such that in a neutral position the cleaning element is not in contact with the spinning rotor (when the spinning rotor is covered), the cleaning element movable from the neutral position into a cleaning position against the inner surface of the spinning rotor (fig. 4, column 3, lines 19-27);
the cleaning element comprising a first end and an opposite second end, the second end comprising a cleaning tip (fig. 3);
wherein in the cleaning position, the cleaning tip is in contact with the inner surface of the spinning rotor (fig. 4, column 3, lines 19-27); and
a first rotation drive (motor 45), the first end of the cleaning element connected to the first rotational drive such that once inserted into the spinning rotor, the cleaning element is swiveled about a rotational axis (fig. 4) and the cleaning tip moves radially within the spinning rotor to come into contact with the inner surface of the spinning rotor (fig. 4, column 3, lines 19-27), the cleaning element thereby accommodating cleaning of the different inner diameter of different spinning rotors by changing a swivel position of the cleaning element (abstract, as the cleaning brush has a diameter smaller than the open side of a spinning rotor and moving the shaft and brush in a circular motion); and
the cleaning tip coming into contact with the inner surface of the spinning rotor with a contact force controlled by the first rotational drive (by the motor 45, the brush 27 can reach and clean the whole yarn collecting groove 23 of spinning rotor 15).
Stahlecker does not clearly teach the cleaning tip comprising a non-rotational mechanical element that scrapes against the inner surface of the spinning rotor. However, Stahlecker teaches there are two different rotary motions controlled by two independent motors, i.e. the motor 45 controls the rotation of the arm 46 in order for the brush 27 to move in a circular path 41, and the motor 28 to control the rotation of the brush 27 through shaft 25. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to use only motor 45 to move the brush inside the rotor groove without turning on the motor 28 to rotate the shaft 25 for the benefit of saving cost and energy in quick task to clean a part of the inside of the rotor. In the instant case, the brush becomes non rotational while the tip of the brush still contacts against the inner surface of the spinning rotor with a contact force controlled by the motor 45. 
Regarding claim 23, the modified structure Stahlecker teaches the structural unit is removable from the workstation (column 2, lines 45-50, the servicing device 12 can be made as an independently traveling cleaning device or as an instrument that in addition to other devices for execution of servicing has a cleaning device with adjusting and drive means. Then the cleaning unit is removable from the workstation).
Regarding claim 25, the modified structure Stahlecker teaches the rotational axis of the cleaning element and the rotational axis of the spinning rotor are parallel (fig. 4).
Regarding claim 26, the modified structure Stahlecker teaches the cleaning unit comprises a second drive (fig. 3, guide rod 48) configured as a linear drive that moves the cleaning element in a straight linear movement (fig. 3, in a direction of double arrow 47), to raise and lower the cleaning tip into and out of the spinning rotor (column 3, lines 50-52).
Regarding claim 30, Stahlecker teaches a method for cleaning an inner surface of a spinning rotor mounted at a workstation of a rotor spinning machine (fig. 2) with a cleaning unit (fig. 3, a cleaning device 42) configured as a dedicated structural unit of the workstation (the cleaning device 42 is configured to clean the spinning rotor, then the cleaning device 42 is configured as a structural unit of the workstation adjacent the spinning rotor), the cleaning unit including a cleaning element (fig. 3, support arm 46, shaft 25 and cleaning brush 27) having a first end connected to a rotational drive (motor 45) and an opposite second end, the second end comprising a cleaning tip (fig. 3, brush 27), the method comprising: 
starting from a neutral position in which the cleaning element is not in contact with the spinning rotor (when the spinning rotor is covered), swiveling the cleaning element about a rotational axis into a cleaning position (cam 37 is borne by a shaft 38 in a suitable bearing 39of supporting arm 46 and is driven at slow rotational movements by a single motor 45) wherein the cleaning tip is in contact with the inner surface of the spinning rotor (fig. 4, column 3, lines 19-27); and 
wherein the cleaning position is fixed by a swivel position of the cleaning element (different cleaning positions of the brush 27 corresponding to the swivel position of the crank pin 36) such that the cleaning element accommodates cleaning of different inner diameters of the different spinning rotors by changing the swivel position of the cleaning element (abstract, because the cleaning brush has a diameter smaller than the open side of a spinning rotor and moving the shaft and brush in a circular motion).
Stahlecker does not clearly teach the cleaning tip formed as a non-rotational mechanical element that scrapes against the inner surface of the spinning rotor. 
However, Stahlecker teaches there are two different rotary motions controlled by two independent motors, i.e. the motor 45 controls the rotation of the arm 46 in order for the brush 27 to move in a circular path 41, and the motor 28 to control the rotation of the brush 27 through shaft 25. 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to use only motor 45 to move the brush inside the rotor groove without turning on the motor 28 to move the shaft 25 for the benefit of saving cost and energy in quick task to clean a part of the inside of the rotor. In the instant case, the brush becomes non rotational while the tip of the brush still contacts against the inner surface of the spinning rotor with a contact force controlled by the motor 45.
Regarding claim 32, the modified method Stahlecker teaches the cleaning element is moved out of the neutral position to a first position in a first movement (column 3, lines 47-52, back and forth movement by a guide rod 48), and is swiveled from the first position about the rotational axis into the cleaning position in a second movement (fig. 4, a circular movement by motor 45), and wherein a movement direction of the cleaning element during the second movement (fig. 4, in a circular movement) differs from a movement direction of the cleaning element during the first movement (fig. 3, back and forth movement).
Regarding claim 33, the modified method Stahlecker teaches the movement direction of the cleaning element during the first movement extends in a straight line (fig. 3, in the direction of double arrow 47) perpendicular to movement of direction during the second movement (figs. 3-4, the crank pin 36 moves in a circular motion).
Regarding claim 34, the modified method Stahlecker teaches the cleaning element is moved during the first movement into an interior of the spinning rotor (column 3, lines 50-52, by a guide rod 48), and in the second movement into the cleaning position in which the cleaning element is in contact with the spinning rotor in a region of a rotor groove in the spinning rotor (fig. 4, column 3, lines 24-25).
Regarding claim 35, the modified method Stahlecker teaches the first movement is a reciprocating movement (column 3, lines 47-52).
Regarding claim 37, the modified method Stahlecker teaches wherein the cleaning element is moved from the neutral position into the cleaning position with one of a drive or an energy accumulator of the cleaning unit (fig. 3, by motor 45), and after cleaning of the rotor is moved back to the neutral position at least partially with assistance of one of an energy accumulator of the cleaning unit or a drive (fig. 3, by motor 45).

Claims 29, 38,39 are rejected under 35 U.S.C. 103 as being unpatentable over Stahlecker (US 4155217), as applied to claims 22 and 30 above, and further in view of Stahlecker (US 3662532)(hereinafter Stahlecker532).
Regarding claim 29, the modified structure Stahlecker does not clearly teach the cleaning unit comprises a pneumatic suction or blowing device configured to remove foreign material form the spinning rotor. 
However, in the same field of endeavor, Stahlecker532 teaches the cleaning unit comprises a pneumatic suction or blowing device (fig. 14, element 148a) configured to remove foreign material from the spinning rotor. 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the cleaning unit of the modified structure Stahlecker with the pneumatic suction or blowing device as taught by Stahlecker532 for the benefit of removing dirt automatically associated with the spinning device (Stahlecker532, column 6, lines 30-35).
Regarding claim 38, the modified method Stahlecker does not explicitly teach the cleaning of the rotor is carried out at least partially during coastdown of the rotor. However, Stahlecker teaches the cleaning device functions independently, whether or not the spinning rotor is turning (column 1, lines 53-55). And Stahlecker532 teaches the cleaning of rotor is carried out at least partially during coastdown of the rotor (column 6, lines 43-50).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the cleaning device of the modified method Stahlecker with the teaching of Stahlecker532 that the cleaning of the rotor is carried out at least partially during coastdown of the rotor for the benefit of saving time and energy as the cleaning apparatus is moving even when the turbine slows down (Stahlecker532, column 6, lines 43-50).
Regarding claim 39, the modified method Stahlecker does not teach a pneumatic blowing or suction device is activated in the cleaning position or in an intermediate position between the neutral position and the cleaning position of the cleaning element to free foreign material form the spinning rotor. 
However, Stahlecker532 teaches the cleaning unit comprises a pneumatic suction or blowing device (fig. 14, element 148a) configured to remove foreign material from the spinning rotor.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the cleaning unit of the modified method Stahlecker with the pneumatic suction or blowing device as taught by Stahlecker532 for the benefit of removing dirt automatically associated with the spinning device (Stahlecker532, column 6, lines 30-35).

Response to Arguments
Applicant’s arguments, dated 08/09/2022, with respect to claim objection have been fully considered and are persuasive. The objection has been withdrawn due to applicant amendments.
Applicant’s arguments, dated 08/09/2022, with respect to the drawing objection have been fully considered and are persuasive. The objection has been withdrawn due to applicant amendments.
Applicant’s arguments, dated 08/09/2022, with respect to the specification objection have been fully considered and are persuasive. The objection has been withdrawn due to applicant amendments.
Applicant’s arguments, dated 08/09/2022, with respect to the rejection of claims under 35 U.S.C 112 (a) and 112 (b) have been fully considered and are persuasive. The objection has been withdrawn due to applicant amendments.
Applicant’s arguments, dated 08/09/2022, with respect to the rejections of claims under 35 U.S.C 102 have been fully considered but are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues that the prior art does not teach the amended limitations. However, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented. Thus, the amended limitations have been addressed as analyzed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN T NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        /BAO-THIEU L NGUYEN/Examiner, Art Unit 3732